Citation Nr: 0420859	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for rhinosinusitis, 
on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from April 1948 to March 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating action granted service 
connection for chronic allergic rhinosinusitis and the RO 
assigned a noncompensable evaluation.  The veteran was 
notified of that action and he has appealed.  

In June 2004, the veteran's accredited representative 
submitted a petition on behalf of the veteran asking that his 
claim be advanced on the docket in accordance with 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (c) 
(2003) [advancement on the docket based upon the age of the 
appellant].  The Board granted this motion in July 2004.

The record reflects that in July 2001 the veteran submitted a 
claim for entitlement to service connection for a psychiatric 
disorder.  The RO has not adjudicated this claim and it is 
not before the Board on appeal.  This issue is referred back 
to the RO for appropriate development and action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.  


REMAND

In June 1993, the RO denied the veteran's claim seeking 
entitlement to grant service connection for sinusitis.  The 
veteran was notified of this decision but he did not appeal.  
The record reflects that in 1994, the veteran sought to 
reopen his claim.  Subsequent to that, the RO denied the 
veteran's claim and he appealed to the Board for review.  The 
Board remanded the claim via a Remand action in March 1998.  

Following the remand, in February 1999, the veteran underwent 
a VA medical examination of the sinuses and nose.  The 
veteran informed the examiner that the symptoms and 
manifestations he was suffering therefrom included nasal 
congestion, sinus pressure, and occasional purulent 
discharge.  The veteran mainly complained about his stuffy 
nose; he did not complain specifically about sinus cavity 
pain or headaches.  He did not say that he had been taking 
antibiotics specifically for sinusitis.  The Board does note 
that he did say that he used a nasal spray and some type of 
"pill" for relief.

On examination, palpable sinus tenderness was not found.  
There were no gross deformities noted except for a mild tip 
droop.  A pale, boggy mucosa of the interior turbinate was 
found along with multiple spurs of the septum.  The examiner 
opined that the spurs were the cause of the nasal 
obstruction, not necessarily the sinusitis.  

The veteran was eventually diagnosed as suffering from 
chronic allergic rhinosinusitis, and service connection was 
granted in February 2001.  A noncompensable evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic 
Codes 6522 and 6512.  The effective date of the rating was 
March 11, 1993.  The veteran was notified of this decision 
and he appealed claiming that a compensable evaluation should 
be assigned.  The RO issued a statement of the case (SOC) in 
February 2002.  In discussing the veteran's claim, the RO 
provided the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 6522 and 6512.  The verbiage provided to the 
veteran reflected the rating criteria effective as of 2002.  
The SOC does not show reference to the rating criteria in 
effect in 1993.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Nevertheless, the statement of the case suggests 
that the RO considered only the evidence of record after the 
February 1999 rating examination when it assigned the 
original disability rating for the veteran's sinus disorder.  
The RO appears to have limited its consideration to only the 
recent medical evidence of record.  In other words, it does 
not appear that the RO considered the medical evidence 
stemming back to 1993, the effective year of the veteran's 
disability rating.  As such, it violated the principle of 
Fenderson, supra.  

Moreover, in 1996, the rating criteria used to evaluate sinus 
and rhinitis disabilities were changed.  The amendment became 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The VA is under an obligation to 
evaluate a veteran's claim for compensation under both the 
old and new criteria in the VA Schedule for Rating 
Disabilities to ascertain which version is most favorable to 
his claim, if indeed one is more favorable than the other.  
See VAOPGCPREC 3-2000 (May 30, 2000).  In this instance, the 
veteran was entitled to have his disability rating under both 
sets of criteria.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) overruled in part by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 11-2000 (Nov. 27, 2000) 
(determining that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment).  The RO also 
has a responsibility of notifying the veteran of both sets of 
criteria.  As alluded to above, there is no indication from 
the record that the RO ever did this.  The SOC and the VCAA 
letter of June 2001 do not reference the old criteria nor do 
they inform the veteran how he may prevail under both sets of 
criteria.  

Also, the veteran's disability has been rated, in part, 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 6522 (2003) 
[rhinitis].  A review of the rating criteria in existence 
prior to when the rating criteria were changed indicates that 
this diagnostic code was not used in the rating of benefits.  
Instead, claims involving rhinitis were rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 6501 (1996).  The Board also 
notes that this old rating criteria does not appear in the 
new rating criteria.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).   Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

As noted above, the RO has not abided by the tenets of 
Fenderson, supra, and it has not provided to the veteran the 
rating criteria used to evaluate his claim.  The VCAA letter 
of June 2001 and the subsequent SOC do not explain how the 
veteran may prevail on his claim, under either rating 
criteria.  

Because of the change in the law brought about by the VCAA 
and the subsequent United States Court of Appeals for 
Veterans Claims (Court) decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Also, a review of the most recent medical examination does 
not indicate that the examination was performed pursuant to 
both the old and new sets of criteria.  As such, the Board 
believes that the claim should be returned to the RO so that 
additional medical testing may be accomplished.  By remanding 
the claim for said examinations, clinical findings addressing 
the old and the revised rating criteria will be obtained and 
the VA will have a more complete picture of the veteran's 
disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim under 
both the old and new rating criteria 
applicable to the veteran's service-
connected disability.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  The veteran should be afforded a 
special otolaryngological examination, by 
an appropriate specialist, to determine 
the current nature and extent of his 
service-connected sinus/rhinitis 
disability.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.  The RO 
should specifically request that the 
examining VA physician comment on what 
limitation of daily activities, if any, 
is imposed by any disorder found, and the 
physician should attempt to obtain a 
complete history about the condition from 
the veteran.  Of interest are the number 
of times the veteran experiences pain and 
discomfort, along with bleeding, 
congestion, headaches, that can be 
attributed to his sinus disability.  The 
examiner should note the different, along 
with the similar, symptoms produced by 
rhinitis, sinusitis, and a deviated 
septum.  The doctor should ascertain 
whether there is nasal obstruction, 
discharge, crusting, and/or scabbing.  
The examiner should also discuss whether 
the veteran's condition requires surgery 
or whether it can be controlled through 
medications and therapy.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
or otherwise recorded in a legible manner 
for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim.  The RO 
must specifically address the tenets of Fenderson, supra, and 
it must evaluate the veteran's claim under both the old and 
new rating criteria.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




